FILED
                            NOT FOR PUBLICATION                              APR 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GILBERT L. GARRIDO,                              No. 13-55745

               Plaintiff - Appellant,            D.C. No. 2:12-cv-03825-GAF-RZ

  v.
                                                 MEMORANDUM*
RAYTHEON COMPANY,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Gilbert L. Garrido appeals pro se from the district court’s summary

judgment in his diversity action alleging employment discrimination and retaliation

claims under California’s Fair Employment Housing Act (“FEHA”). He alleged

that he was illegally underpaid and terminated. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Jones v. Blanas, 393 F.3d 918, 926 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment on Garrido’s racial

discrimination claim because Garrido failed to raise a genuine dispute of material

fact as to whether he performed his job satisfactorily or whether similarly situated

individuals outside his protected class were treated more favorably. See Guz v.

Bechtel Nat’l, Inc., 8 P.3d 1089, 1113-14 (2000) (setting forth elements of prima

facie case of discrimination).

      The district court properly granted summary judgment on Garrido’s

retaliation claim because Garrido failed to raise a genuine dispute of material fact

as to whether there was a causal link between any protected activity and the

adverse employment action. See Vasquez v. County of Los Angeles, 349 F.3d 634,

646 (9th Cir. 2004) (elements of a prima facie case of retaliation under Title VII);

Raad v. Fairbanks N. Star Borough Sch. Dist., 323 F.3d 1185, 1197 (9th Cir. 2003)

(employer’s knowledge of protected activity necessary for causation); see also

Metoyer v. Chassman, 504 F.3d 919, 941 (9th Cir. 2007) (“California courts apply

the Title VII framework to claims brought under FEHA.”).




                                          2                                    13-55745
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                      13-55745